
	

114 S717 IS: Community Provider Readiness Recognition Act of 2015
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 717
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2015
			Mr. Donnelly (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To designate certain non-Department mental health care providers who treat members of the Armed
			 Forces and veterans as providers who have particular knowledge relating to
			 the provision of mental health care to members of the Armed Forces and
			 veterans, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Community Provider Readiness Recognition Act of 2015.
		2.Designation of certain non-Department mental health care providers with knowledge
			 relating to treatment of members of the Armed Forces and veterans
			(a)Mental health provider readiness designation
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop a system by which any non-Department mental health care provider that meets eligibility criteria jointly established by such Secretaries relating to the knowledge described in paragraph (2) receives a mental health provider readiness designation from the Department of Defense and the Department of Veterans Affairs.
 (2)KnowledgeThe knowledge described in this paragraph is the following: (A)Knowledge, comfort, and understanding with respect to the culture of members of the Armed Forces, veterans, and family members and caregivers of members of the Armed Forces and veterans.
 (B)Knowledge with respect to evidence-based treatments that have been approved by the Department of Defense and the Department of Veterans Affairs for the treatment of mental health issues among members of the Armed Forces and veterans.
					(b)Availability of information on designation
 (1)RegistryThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly establish and update a registry that is available to the public of all non-Department mental health care providers that are currently designated under subsection (a)(1).
 (2)Provider listThe Secretary concerned shall update all lists maintained by such Secretary of non-Department mental health care providers that provide mental health care under the laws administered by such Secretary by indicating the providers that are currently designated under subsection (a)(1); and
 (c)DefinitionsIn this section: (1)Non-Department mental health care providerThe term non-Department mental health care provider—
 (A)means a health care provider that— (i)specializes in mental health;
 (ii)is not a health care provider of the Department of Defense or the Department of Veterans Affairs; and
 (iii)provides health care to members of the Armed Forces or veterans; and
 (B)includes psychiatrists, psychologists, psychiatric nurses, social workers, mental health counselors, marriage and family therapists, and other mental health care providers designated by the Secretary of Defense and Secretary of Veterans Affairs.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Defense with respect to matters concerning the Department of Defense; and
 (B)the Secretary of Veterans Affairs with respect to matters concerning the Department of Veterans Affairs.
					
